Certain confidential information contained in this document, marked by brackets [**], has been omitted and filed separately with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. Exhibit 2009 General Counsel Incentive Bonus Plan November 24, 2008 David Zuckerman, The letter is to document your variable compensation plan for Chordiant’s 2009 fiscal year which begins October 1st, 2008 and ends September 30th, 2009.Your variable compensation element, which has a target equal to 50% of your annual base salary, will be calculated and paid (if applicable) quarterly based on the following criteria. The General Counsel Bonus Plan applies to the Vice President and General Counsel and is comprised of two components—the quantitative portion and the qualitative portion. The quantitative portion under this plan will be calculated and paid (if applicable) quarterly based on the criteria stipulated in the Chordiant Fiscal Year 2009 Executive Incentive Bonus Plan. The qualitative portion of the bonus, as described below, may be paid regardless of the performance of the Company against the quantitative measures.Evaluation of and payment for performance under the qualitative portion of the bonus shall be the exclusive decision of the Board of Directors. Payment of the qualitative portion of the bonus is limited to no greater than 100% when overall performance under the quantitative measures is less than 100% on a combined measure basis.When the quantitative measure is greater than 100% for the year, the qualitative portion of the bonus may also exceed 100% proportionately. Quantitative Measures – 75% of Bonus Opportunity Based on the criteria and payment calculation formulas established in the Chordiant Fiscal Year 2009 Executive Incentive Bonus Plan (attachment A) Qualitative Measures – 25% of Bonus Opportunity Corporate Governance - By Board direction, the General Counsel reports to the Board in his role as Chief Compliance Officer.Each quarter the General Counsel shall submit a report to the Audit or Compensation Committee on his activities in this role for evaluation by the Committee(s).At year end, based upon a performance evaluation, the Compensation Committee shall recommend a scoring of full, partial or no payout to the Board for its final determination.Should the quantitative metrics justify a bonus payment above 100%, the payment under this opportunity shall be increased proportionately. The final decision to pay a bonus will remain the decision of the Board of Directors or the Compensation Committee if so delegated by the Board.The Board may in its own discretion, determine to pay or not pay a bonus based upon the factors listed above or other Company performance criteria it deems appropriate.The factors listed above are guidelines to assist the Board, or the Committee, as the case may be, in its judgment but the final decision to pay or not pay is in the discretion the Board.In its discretion, the Committee may recommend, and the Board has the authority to approve, a payment of up to 50% of an executive’s bonus opportunity to an individual(s) without regard to the performance criteria set forth in this plan. Bonuses are generally calculated within thirty (30) days after the end of any given quarter and are generally paid within forty-five (45) days after the end of a given quarter, and generally not later than 60 days following the end of such quarter.Bonuses are then paid in the next regularly-scheduled paycheck.Payment for achievement of greater than 100% of plan goal generally will be made not later than 60 days following the close of the Company’s fiscal year.These payment dates are contingent upon the Company filing its periodic Forms 10-Q and 10-K. No bonus is earned until it is paid under this plan.Therefore, in the event the employment of an executive eligible under this planis terminated (either by the Company or by the eligible executive, whether voluntarily or involuntarily) before a bonus is paid, then the executive will not be deemed to have earned that bonus, and will not be entitled to any portion of that bonus. Questions regarding the Plan should be directed to the Chief Executive Officer or the Vice President of Human Resources.Acceptance of payment(s) under the Plan constitutes full and complete acceptance of its terms and conditions.Any eligible employee wishing to not participate in the Plan must notify the Vice President, Human Resources in writing of their desire and intent. Nothing in this Plan is intended to alter the at-will nature of employment with the Company, that is, the executive’s right or the Company’s right to terminate the executive’s employment at will, at any time with or without cause or advance notice.In addition, acceptance of this Plan shall not be construed to imply a guarantee of employment for any specified period of time. This Plan contains the entire agreement between the Company and its executives on this subject, and supersedes all prior bonus compensation plans or programs of the Company and all other previous oral or written statements regarding any such bonus compensation programs or plans. The contents of this Plan are Company confidential.This Plan shall be governed by and construed under the laws of the State of California. *** I have read and understand the provisions of this 2009 Executive Bonus Plan and hereby accept its terms. /s/ David Zuckerman_11/24/08 David ZuckermanDate Vice President, General Counsel /s/ Steven R.
